Case 1:17-cv-01145-LDH-RLM Document 48 Filed 02/26/21 Page 1 of 5 PageID #: 607




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 ANGEL DUCHITANGA, FRANCISCO
 MARTINEZ, LUIS JUNCAL, ESTELA PEREZ,
 and EDWIN BUSTILLO, on behalf of themselves
 and others similarly situated,


                                  Plaintiff,                MEMORANDUM AND ORDER
                           v.                                 ADOPTING IN PART AND
                                                          REJECTING IN PART REPORT AND
 THE 43 AVE TOP N' QUALITY                                     RECOMMENDATION
 CORPORATION D/B/A TOP & QUALITY
 CLEANERS, SUNNY CLEANERS INC. D/B/A                              17-cv-01145 (LDH) (SMG)
 TOP & QUALITY CLEANERS, SANG HUN
 KIM, JAE HEE SIM, and CHARLIE “DOE” (last
 name unknown),
                                  Defendant.

 LASHANN DEARCY HALL, United States District Judge:

                                           BACKGROUND

         On March 10, 2020, Magistrate Judge Orenstein filed a sua sponte report and

 recommendation (“R&R”), recommending the Court dismiss this action for failure to prosecute.

 (R&R, ECF No. 46.) Plaintiffs partially object. (Pls.’ Obj. R&R (“Pls.’ Obj.”), ECF No. 47.)

                                     STANDARD OF REVIEW

         When deciding whether to adopt a report and recommendation, the district court “may

 accept, reject, or modify, in whole or in part, the findings or recommendations made by the

 magistrate judge.” 28 U.S.C. § 636(b)(1)(C). The Court conducts a de novo review of those

 portions of a report and recommendation to which a party submits a timely objection. 28 U.S.C.

 § 636(b)(1)(C). “To accept those portions of the report to which no timely objection has been

 made, ‘the district court need only satisfy itself that there is no clear error on the face of the




                                                    1
Case 1:17-cv-01145-LDH-RLM Document 48 Filed 02/26/21 Page 2 of 5 PageID #: 608




 record.’” Estate of Ellington ex rel. Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189

 (E.D.N.Y. 2011) (quoting Urena v. New York, 160 F. Supp. 2d 606, 609–10 (S.D.N.Y. 2001)).

                                           DISCUSSION

         Magistrate Judge Orenstein recounted the procedural history in this case, which the

 Court will not reproduce in full. (R&R 1-3.) Relevant here, on September 27, 2019, Plaintiffs

 filed a second amended complaint against the same five defendants named in the amended

 complaint for violations of the FLSA and NYLL. (ECF No. 41.) On October 30, 2019,

 Magistrate Judge Orenstein ordered:

        A review of the docket entries in this case indicates that the plaintiffs filed a
        Second Amended Complaint on September 27, 2019, and to date have not filed
        proof of service as required on any defendant. See Fed. R. Civ. P. 4(l), (m). No
        later than November 20, 2019, the plaintiffs must either file proof of service on
        the docket or file a motion requesting an extension of the time to effect service for
        good cause. See Fed. R. Civ. P. 4(m). Failure to comply will result in a
        recommendation that the case be dismissed for failure to prosecute. See Fed. R.
        Civ. P. 4(m), 41 (b).

 In response to this order, on November 20, 2019, Plaintiffs filed a motion for leave to amend the

 complaint for a third time to add another corporate defendant. (ECF No. 42.) On November 21,

 2019, Magistrate Judge Orenstein denied the request for leave to amend without prejudice to

 renew as Plaintiffs failed to attach the proposed amending pleading. (Nov. 21. 2019 Order.)

 Magistrate Judge Orenstein further stated:

        I had ordered the plaintiffs either to file proof of service or a motion to extend the
        time for service by November 20, 2019, and they have done neither of those
        things. Moreover, it appears the plaintiffs acknowledge they will never be able to
        serve the defendants named in the Second Amended Complaint. I therefore
        respectfully direct the plaintiffs to show cause in writing no later than November
        26, 2019, why I should not recommend that the court dismiss the instant case for
        failure to prosecute.




                                                  2
Case 1:17-cv-01145-LDH-RLM Document 48 Filed 02/26/21 Page 3 of 5 PageID #: 609




 (Nov. 21. 2019 Order.) Plaintiffs failed to respond to the order to show cause by

 November 26, 2019. On March 10, 2019, Magistrate Judge Orenstein issued a sua sponte

 R&R recommending dismissal for failure to serve and failure to prosecute. (R&R 3-4.)

         Plaintiffs first argue that Magistrate Judge Orenstein erred in finding that they

 did not file executed service of the second amended complaint on the two named

 corporate defendants as ordered by Magistrate Judge Orenstein. (Pls.’ Obj. 3.) Plaintiffs

 are correct. Attached to their motion for leave to file a third amended complaint were

 affidavits of service of the second amended complaint on The 43 Ave Top N' Quality

 Corporation and Sunny Cleaners Inc. (ECF 42-1 at 6-7.)

         Next, Plaintiffs acknowledge their failure to comply with Magistrate Judge

 Orenstein’s November 21, 2019 order. (Pls.’ Obj. 6.) Plaintiffs press that because the

 November 21, 2019 order was issued as a denial of their motion to amend the complaint,

 Magistrate Judge Orenstein’s warning to them regarding potential sanctions for failure to

 respond was somehow unclear. (Pls.’ Obj. 7.) Plaintiffs argument is belied by the plain

 text of Magistrate Judge Orenstein’s short order. Within a five-sentence order,

 Magistrate Judge Orenstein warned, “I therefore respectfully direct the plaintiffs to show

 cause in writing no later than November 26, 2019, why I should not recommend that the

 court dismiss the instant case for failure to prosecute.” (Nov. 21, 2019 Order.) Plaintiffs’

 cited caselaw for why this warning was insufficient dealt with a similar warning that was

 provided to a pro se litigant, and is therefore inapposite. See Baptiste v. Sommers, 768

 F.3d 212, 218 (2d Cir. 2014) (finding that pro se plaintiff could not be expected to

 understand what “cause” or “failure to prosecute” meant and subsequent order directed to

 the plaintiff’s new counsel was “unlear”).



                                                  3
Case 1:17-cv-01145-LDH-RLM Document 48 Filed 02/26/21 Page 4 of 5 PageID #: 610




         Nevertheless, here, when Magistrate Judge Orenstein issued the November 21,

 2019 order, he was operating under the false belief that Plaintiffs had failed to file

 executed service as ordered on October 30, 2019. Therefore, Plaintiffs’ subsequent

 failure to comply with the November 21, 2019 order supported a finding of “a pattern of

 dilatory conduct,” justifying dismissal for failure to prosecute. (R&R 4 (citing Lyell

 Theatre Corp. v. Loews Corp., 682 F.2d 37, 42 (2d Cir. 1982)). However, as Magistrate

 Judge Orenstein rightly noted, dismissal under Federal Rule of Civil Procedure 41(b) is a

 “harsh remedy” that should be used only in “extreme circumstances.” Lewis v. Rawson,

 564 F.3d 569, 575–76 (2d Cir. 2009). As the failure to respond to the order to show

 cause was in fact the first instance of non-compliance with a court order, the Court cannot

 find a pattern of dilatory conduct necessary to justify such a harsh remedy.

                                           CONCLUSION

        For the foregoing reasons, Magistrate Judge Orenstein’s R&R dismissing this action is

 adopted in part and rejected in part. The case may proceed against The 43 Ave Top N' Quality

 Corporation d/b/a Top & Quality Cleaners, and Sunny Cleaners Inc. d/b/a Top & Quality

 Cleaners. Plaintiffs do not object to dismissal of this action against the remaining defendants for

 failure to serve under Federal Rule of Civil Procedure 4(m). (Pls.’ Obj. 9.) Accordingly,

 Plaintiffs’ claims against Sang Hun Kim, Jae Hee Sim, and Charlie “Doe” are dismissed without

 prejudice. Fed. R. Civ. P. 4(m). Plaintiffs shall file a request for a certificate of default within 7

 days of this memorandum and order. Once a certificate of default is issued, any motion for

 default judgment shall be made within 14 days. Future failures to comply with Court orders

 absent good cause shown will result in dismissal of this case.




                                                   4
Case 1:17-cv-01145-LDH-RLM Document 48 Filed 02/26/21 Page 5 of 5 PageID #: 611




                                           SO ORDERED.


                                           /s/ LDH
                                           LASHANN DEARCY HALL
                                           United States District Judge
 Dated: Brooklyn, New York
        February 25, 2021




                                       5
